Mr. Justice Craig delivered the opinion of the Court: The separate article of the constitution of-1870 which forbids a municipal corporation from making a subscription or donation to a railroad corporation, became a part of the organic law of the State on July 2, 1870, and municipal bonds of a town issued under a vote of the people of the town at an election held after that date, are void. (Wade v. Town of La Moille, 112 Ill. 79.) From this view of the law it follows that the decision of the county court refusing to render judgment against objectors’ lots for a tax levied to pay interest on the bonds voted July 16, 1870, was right. This disposes of the cross-errors assigned on the record. The tax levied to pay interest on the ten $1000 bonds voted on the 6th day of June, 1870, was sustained by the county court, and judgment rendered against objectors’ lots for the amount assessed against them, respectively, and this decision is assigned as error. Section 15 of an act entitled “An act to incorporate the St. Louis and Southeastern Railroad Company (3 Private Laws 1869, p. 242,) provides: “The several counties-in which any part of said railway may be located, or that may lie on or near the line of the railway, and the several townships in such counties which have adopted township organization, and the cities and incorporated towns in the said counties, are hereby authorized to subscribe and take stock in said company, upon the application of said company, for such an amount as they may think proper, payable in bonds, lands or right of way, and subject to such agreements and stipulations as to the route of said railway, time of delivery and payment of the bonds as may be agreed upon.” The section contains a proviso that no subscription shall be made until after the question of subscription shall have been submitted to a vote of the municipality, at an election ordered for that purpose. It appears from the evidence introduced on the hearing, that at a meeting of the town board of Mt. Vernon township, on April 29, 1870, the following proceedings were had and recorded: “A petition of twenty-five legal voters having been presented to the supervisor and town clerk, praying that an election be held on the 6th day of June, 1870, on the question of subscribing $10,000 by said township to the capital stock of the St. Louis and Southeastern Railway Company, payable in bonds of said township, upon condition that said railway company locate and construct its work-shops at Mt. Vernon, Illinois, an election was ordered by the supervisor and town clerk, to be held on June 6, 1870, on the question of said township subscribing $10,000 to the capital stock of the said St. Louis and Southeastern Railway Company, payable in the bonds of said township, bearing eight per cent interest, payable semi-annually, when said company shall have located and constructed its engine-houses, machine and other work-shops at said town of Mt. Vernon, at an expense of not less than $25,000.” In pursuance of the order, an election was held, resulting in favor of the proposition submitted, and in pursuance of the vote, the bonds were subsequently issued. On July 1, 1887, the ten bonds were retired by the issue of ten new bonds, all dated July 1, 1887. It is claimed in the argument, that the town of Mt. Vernon had no power to issue bonds for the purpose of procuring the erection of shops in the town. It may be conceded that the town could only incur a debt for a corporate purpose, and if the bonds had been issued in payment of a subscription made for the purpose, merely, of erecting shops, or for any mere private enterprise, they would not be binding on the town. (Mather v. City of Ottawa, 114 Ill. 659.) But this was not a subscription to aid in the erection of shops. It was a subscription to the capital stock of a railroad company, presumably to be used in the construction of the contemplated road. Under the charter of the company, the town, upon a vote of the people of the town, had a right to take stock in the corporation, and issue its interest-bearing bonds in payment of the subscription. The fact that the vote may have been upon the condition that shops should be erected in Mt. Vernon, and the subscription made upon that condition, does not affect the question. '.The town, after the vote, had the right to take stock in the railroad company, and they had the right to impose such reasonable conditions as might be agreed upon between the • town authorities and the railroad company. We think the bonds were binding obligations on the town, • and the decision of the county court rendering judgment against appellants’ lots for taxes levied to pay interest thereon was right, and it will be affirmed. Judgment affirmed.